DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al (U.S. Pub. 2017/0157921) in view of Sugahara et al (U.S. Pub. 2007/0076050) and Sano (U.S. Pub. 2009/0322814)
Regarding claim 1, a first nozzle array (Y; on element 20c) through which a non-fluorescent colored liquid is discharged; a second nozzle array (Y; on element 20a) through which a non-fluorescent colored liquid is discharged (Figure 5; Paragraphs 0081-0084, 0091)
One or more special nozzle arrays (20b) through which respective special colored liquids are discharged (Figure 5; Paragraphs 0033)
The special nozzle arrays being arranged between the first nozzle array and the second nozzle array (Figure 5)
Sano discloses nozzle groups (A, B, C) which are aligned in a direction (x direction; vertical direction; Figures 3-4); wherein at least a half length of the one or more special colored ink (white; group B) are aligned in the same position in the X direction (vertical direction) as the first nozzle array and the second nozzle array (groups A and C)
Sugahara discloses using fluorescent inks in as special colored liquids (Paragraph 0022)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Sugahara and Sano into the device of Tashiro, for the purpose of using ink having various characteristics, and to perform a wide variety of printing
Regarding claim 6, a third nozzle array through which a non-fluorescent colored liquid with a first color (C on element 20a; Figure 10) is discharged
Wherein the non-fluorescent colored liquid discharged through the first nozzle array and the second nozzle array has a second color (Y; on elements 20c and 20a; Figure 10), the second color being different from the first color
An image with the first color on a print medium has higher visibility than that with the second color on the print medium
The special nozzle arrays include one or more seventh special nozzle arrays (O on element 20b; Figure 10) and one or more eighth special nozzle arrays (W on element 20b; Figure 10) through which special colored liquids are discharged 
The seventh special nozzle array (O on element 20b) and the eighth nozzle arrays (W on element 20b) are arranged between the first nozzle array (Y on elements 20c and 20a; Figure 10); and the third nozzle array (C on element 20a; Figure 10) is disposed between the seventh nozzle array (O on element 20b) and the eighth nozzle array (W on element 20b) (Figure 10; Paragraphs 0020, 0098-0099)
Sugahara discloses using fluorescent inks in as special colored liquids (Paragraph 0022)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Sugahara into the device of Tashiro, for the purpose of using ink having various characteristics, and to perform a wide variety of printing
Regarding claim 8, liquid ejecting head (Paragraph 0033)

Allowable Subject Matter
Claims 2-5, 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claims 10-11 is the inclusion of the limitation of wherien the oen or more flurorescen tnozzle arrays are arranged between the first nozzle array and the second nozzle array; wherein the fluorescent nozzle arrays include one or more first fluorescent nozzle arrays through which a fluorescent yellow liquid is discharged.  It is this limitation found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 12-18 is the inclusion of the limitation of wherein the one or more fluorescent nozzle arrays are arranged between the first nozzle array and the second nozzle array; and wherein the fluorescent nozzle arrays include one or more first fluorescent nozzle arrays through which a fluorescent pink liquid is discharged.  It is this limitation found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        September 22, 2022